 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE FRANCIS MILLER, SR.,                      No. 2:17-CV-0759-KJM-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    DEPARTMENT OF VETERANS
      AFFAIRS,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this civil action. On the court’s own

19   motion and good cause appearing therefor, the scheduling conference set for August 7, 2019,

20   before the undersigned in Redding, California, is vacated pending resolution of defendant’s

21   motion for summary judgment, set for hearing on August 7, 2019.

22                 IT IS SO ORDERED.

23

24   Dated: June 18, 2019
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
